DETAILED ACTION
Applicant’s amendments to the claims, filed May 24, 2022, were received. Claims 1-10 and 12-14 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 12 in the reply filed November 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed November 16, 2020.

Claim Interpretation (1)
Claim limitation “supply portion configured to discharge droplets” in claims 1, 2, 3, 6, 7 12, and 13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “discharge droplets” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 6, 7, 12, and 13 has/have been interpreted to cover “a nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0019).

	
Claim limitation “measurement unit” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “measure positions and dimensions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover any art-recognize structure capable of imaging the imprint material on the substrate, which corresponds to structure implicitly described in the specification that achieves the claimed function (Spec., para 0042; Drawings. Figs. 8A-C). See MPEP 2181(II)(A).

Claim limitation “control unit” in claims 1-10, 12, 13 and 14 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because independent claims 1 and 12 were amended to recite sufficient structure associated with the limitation for achieving the claimed function.

The limitation “a programmable logic device” contains identical language as read in Applicant’s specification (Spec., para 0020), and the limitation “a computer having a program” refers to “a general-purpose computer with a built-in program” in Applicant’s specification (Spec., para 0020).


Claim Interpretation (2)
In claim 1, without “configured to” or “programmed to” language between the control unit and the claimed operation, the limitation “causes: the supply portion to discharge the imprint material while moving the stage so that a plurality of ink droplets of the imprint material are supplied onto the substrate, and discharge of the imprint material from the supply portion so that a target amount of the imprint material is arranged at a target position on the substrate, based on property information indicating a relation between a discharge amount of droplets of imprint material discharged from the supply portion and a position on a target object where the imprint material of that discharge amount is to be arranged, and wherein the property information is information that indicates a position change of each droplet, which is increased or decreased in amount discharged from the supply portion, to be supplied on the position on the target object” merely recites an intended use of the control unit.
Under broadest reasonable interpretation, the prior art controller need only be capable of operating in the claimed manner since claim 1 refers to a “programmable logic device” and states “when executed by the control unit”. Alternatively, claim 1 refers to “a computer having a program”, and states “when executed by the control unit” referring to execution of the computer. Thus, none of the language requires the controller to perform the recited functions (see Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), Pg. 7, third paragraph, of court opinion made of record); and the current claim language is further not consistent with the claim construction in Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (see further discussion in ‘Response to Arguments’ below).

In claim 2, without “configured to” or “programmed to” language, the limitation “obtains target information, indicating a plurality of target positions where imprint material is to be arranged on the substrate, and target amounts of imprint material to be arranged at each of the plurality of target positions, and generates control information for controlling the supply portion based on the target information and the property information” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 3, without “configured to” or “programmed to” language, the limitation “generates the property information based on results of discharging imprint material from the supply portion onto the target object” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 4, without “configured to” or “programmed to” language, the limitation “generates the property information based on the positions and dimensions of the imprint material on the target object” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 5, without “configured to” or “programmed to” language, the limitation “generates the property information based on the results of measurement by the measurement unit” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above). 

In claim 6, without “configured to” or “programmed to” language, the limitation “decides a discharge timing of imprint material from the supply portion, based on the property information, the target amounts, and the target positions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 7, without “configured to” or “programmed to” language, the limitation “decides driving conditions of the supply portion based on the target amounts” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 8, without “configured to” or “programmed to” language, the limitation “decides the discharge timing based on the property information, the driving conditions decided based on the target amounts, and the target positions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 9, without “configured to” or “programmed to” language, the limitation “selects the driving conditions out of a plurality of driving conditions, based on the property information and the target amounts” in has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 10, without “configured to” or “programmed to” language, the limitation “decides the discharge timing based on positions where imprint material is arranged on a target object under the driving conditions selected out of the plurality of driving conditions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 12, without “configured to” or “programmed to” language between the control unit and the claimed operation, the limitation “causes: the supply portion to discharge the imprint material while moving the stage so that the imprint material is supplied onto the substrate, and discharge of the imprint material from the supply portion based on driving conditions selected from a plurality of driving conditions for driving the supply portion, so that a target amount of the imprint material is arranged at a target position on the substrate, based on property information indicating a relation between a discharge amount of imprint material from the supply portion and a position on a target object where the imprint material is to be arranged, and wherein the property information is information that indicates a position change of each droplet, which is increased or decreased in amount discharged from the supply portion, to be supplied on the position on the target object” merely recites an intended use of the control unit.
Under broadest reasonable interpretation, the prior art controller need only be capable of operating in the claimed manner since claim 12 refers to a “programmable logic device” and states “when executed by the control unit”. Alternatively, claim 12 refers to “a computer having a program”, and states “when executed by the control unit” referring to execution of the computer. Thus, none of the language requires the controller to perform the recited functions (Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), see Pg. 7, third paragraph, of court opinion made of record); and the current claim language is not consistent with the claim construction in Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (see further discussion in ‘Response to Arguments’ below).

In claim 13, without “configured to” or “programmed to” language, the limitations “determines a driving condition of the supply portion based on the target amount of the imprint material to be supplied on the target position on the substrate” and “determines a discharge timing of the imprint material discharged from the supply portion based on the property information, a driving condition, and the target position” have been given their broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).

In claim 14, without “configured to” or “programmed to” language, the limitations “determines a supply position to supply an imprint material to be supplied at the discharge timing before correction, based on the property information, the driving condition, and the target position” and “determines the discharge timing by corrected a corrected discharge timing before correction based on the supply position and the target position” have been given their broadest reasonable interpretation and thus interpreted as an intended use of the control unit (see Examiner’s remarks above).


Claim Interpretation (3)
	Independent claim 12 is narrower in scope than independent claim 1 since claim 12 further recites “based on driving conditions selected from a plurality of driving conditions for driving the supply portion”.


Claim Rejections - 35 USC § 112
The previous rejections on claims 1 and 12 under 35 U.S.C. 112(b) are withdrawn since the claims were amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 20110151124, already of record) in view of Murakami (USP 4563689, already of record).

	The expression “target object” has been interpreted according to Applicant’s specification to refer to a “test substrate” (Spec., par 0041).

	Regarding claim 1, Ina teaches an imprint apparatus that forms imprint material using a mold on a substrate, the imprint apparatus comprising: 
a movable stage 31 configured to hold the substrate 12 (para 0027; see for example Fig. 3); 
a dispenser 32 (supply portion) configured to discharge the imprint material as a droplet via a plurality of nozzles (i.e., ports) (para 0027); and 
a controller 51 (control unit) configured to cause the dispenser 32 (supply portion) to discharge the imprint material while moving the stage 31 so that a plurality of ink droplets 43 of the imprint material are supplied onto the substrate 12 (para 0028, 0029; see for example Fig. 7C). 

Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of causing discharge of the imprint material from the dispenser 32 (supply portion) so that a target amount of the imprint material is arranged at a target position on the substrate 12, based on property information indicating a relation between a discharge amount of droplets of imprint material discharged from the dispenser 32 (supply portion) and a position on a target object where the imprint material of that discharge amount is to be arranged, and wherein the property information is information that indicates a position change of each droplet, which is increased or decreased in amount discharged from the supply portion, to be supplied on the position on the target object, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). 

Ina does not explicitly teach that the dispenser 32 (supply portion) is capable of varying droplet dimension of the imprint material.
However, Murakami teaches a nozzle (supply portion) capable of varying droplet dimension, for the benefit of achieving different density/resolution (i.e., distribution) and being able to use inks with different properties (col. 9, lines 16-24; for motivation see col. 11, lines 34-47; col. 11, lines 65-68 through col. 12, lines 1-2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser 32 (supply portion) of Ina such that the droplet dimension can be varied, for the benefit of achieving different density/resolution (i.e., distribution) and being able to use inks with different properties. (Applicant’s specification further discloses varying the droplet size to affect pattern distribution (Spec., para 0004). 

Regarding claim 2, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, controller 51 is capable of obtaining target information, indicating a plurality of target positions where imprint material is to be arranged on the substrate 12, and target amounts of imprint material to be arranged at each of the plurality of target positions, and generates control information for controlling the dispenser 32 (supply portion) based on the target information and the property information, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 3, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of generating the property information based on results of discharging imprint material from the dispenser 32 (supply portion) onto the target object, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 4, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of generating the property information based on the positions and dimensions of the imprint material on the target object, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 6, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of deciding a discharge timing of imprint material from the dispenser 32 (supply portion), based on the property information, the target amounts, and the target positions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. See MPEP 2114.

Regarding claim 7, the controller 51 of Ina is capable of deciding driving conditions of the dispenser 32 (supply portion) based on the target amounts, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 8, the controller 51 of Ina is capable of deciding the discharge timing based on the property information, the driving conditions decided based on the target amounts, and the target positions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 9, the controller 51 of Ina is capable of selecting the driving conditions out of a plurality of driving conditions, based on the property information and the target amounts, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 10, the controller 51 of Ina is capable of deciding the discharge timing based on positions where imprint material is arranged on a target object under the driving conditions selected out of the plurality of driving conditions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. See MPEP 2114.

Regarding claim 12, Ina teaches an imprint apparatus that forms imprint material using a mold on a substrate, the imprint apparatus comprising: 
a movable stage 5 configured to hold the substrate 12 (para 0027; see for example Fig. 3); 
a dispenser 32 (supply portion) configured to discharge the imprint material as a droplet via a plurality of nozzles (i.e., ports) (para 0027; see for example Fig. 1); and 
a controller 51 (control unit) configured to cause the dispenser 32 (supply portion) to discharge the imprint material while moving the stage so that the imprint material is supplied onto the substrate 12 (para 0029; see for example Fig. 7C), wherein 

Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of causing discharge of the imprint material from the dispenser 32 (supply portion) based on driving conditions selected from a plurality of driving conditions for driving the supply portion, so that a target amount of the imprint material is arranged at a target position on the substrate 12, based on property information indicating a relation between a discharge amount of imprint material from the dispenser 32 (supply portion) and a position on a target object where the imprint material is to be arranged (para 0036-0037), and wherein the property information is information that indicates a position change of each droplet, which is increased or decreased in amount discharged from the supply portion, to be supplied on the position on the target object, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037), since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114.

Ina does not explicitly teach that the dispenser 32 (supply portion) is capable of varying droplet dimension of the imprint material.
However, Murakami teaches a nozzle (supply portion) capable of varying droplet dimension, for the benefit of achieving different density/resolution (i.e., distribution) and being able to use inks with different properties (col. 9, lines 16-24; for motivation see col. 11, lines 34-47; col. 11, lines 65-68 through col. 12, lines 1-2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser 32 (supply portion) of Ina such that the droplet dimension can be varied, for the benefit of achieving different density/resolution (i.e., distribution) and being able to use inks with different properties. (Applicant’s specification further discloses varying the droplet size to affect pattern distribution (Spec., para 0004). 

Regarding claim 13, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of determining a driving condition of the dispenser 32 (supply portion) based on the target amount of the imprint material to be supplied on the target position on the substrate 12, and capable of determining a discharge timing of the imprint material discharged from the dispenser 32 (supply portion) based on the property information, a driving condition, and the target position, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 14, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of determining a supply position to supply an imprint material to be supplied at a discharge timing before correction, based on the property information, a driving condition, and the target position, and determine a corrected discharge timing by corrected the discharge timing before correction based on the supply position and the target position, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 20110151124, already of record) in view of Murakami (USP 4563689, already of record) as applied to claim 4 above, and in further view of Snyder (USP 7360851, already of record).
Regarding claim 5, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, controller 51 is capable of generating property information based on results of measurements by a measurement unit, since the controller 51 can receive command input and be programmed to carry out the claimed function (para 0036).
Ina does not explicitly teach a measurement unit configured to measure the positions and dimensions of the imprint material on a target object.
However, in the same field of endeavor, Jones teaches a camera 160 (measurement unit) configured to measure the positions and dimensions of imprint material on a target object, wherein a controller 130 (control unit) generates property information based on results of measurement by the camera 160 (measurement unit), for the benefit of determining whether more liquid is required at portions of the substrate (col. 4, lines 16-67 through col. 5, lines 1-41; see for example Figs 2 and 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Ina with a measurement unit, and program the controller to generate information based on the measurements, for the benefit of determining whether more liquid is required at portions of the substrate.

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.

	Applicant states that the cited prior art must teach the operations of the control unit recited in claims 1 and 12 since the claims currently recite, prior to the claimed operations, “a control unit including a programmable logic device and/or a computer having a program, when executed by the control unit causes”.
	In response, the Examiner acknowledges that when a computer is recited as being particularly programmed to perform a claimed function, the claimed function becomes a patentable feature of the claimed invention (see MPEP 2114(IV)). However, the current claim language is not sufficient to require the claimed control unit to perform the recited functions. 

As noted above, the limitation “a programmable logic device” reads identical to Applicant’s specification, and “a computer having a program” refers to “a general-purpose computer with a built-in program” in Applicant’s specification (Spec., para 0020). Applicant’s specification, in pertinent part, reads as follows:

[Spec., 0020] The control unit 20 is configured to control the mold driving mechanism 10, substrate driving mechanism 18, light source 14, supply portion 9, measuring unit 17, and so forth. The control unit 20 may perform, for example, control of the mold driving mechanism 10 and the substrate driving mechanism 18 for positioning of the pattern forming region on the substrate 3 and the mold 2, and control of the substrate driving mechanism 18 and supply portion 9 to supply the imprint material 4 to the pattern forming region on the substrate 3. The control unit 20 may also perform control of the light source 14 for hardening the imprint material 4. The control unit 20 may be configured of a PLD (acronym for Programmable Logic Device.) such as an FPGA (acronym for Field Programmable Gate Array.), or an ASIC (acronym for Application Specific Integrated Circuit.), or a general-purpose computer with a built-in program, or all of these or a combination of a part thereof, for example.

Under broadest reasonable interpretation of claims 1 and 12, the control unit is only required to include a programmable logic device or a computer having a program, since the claims contain an alternative limitation as indicated by “and/or”. Further, the claim language does not connote that the claimed program on the computer contains instructions specifically for performing the claimed operations.

Pg. 7, third paragraph, of the supporting court opinion made of record, Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), reads as follows:









    PNG
    media_image1.png
    326
    764
    media_image1.png
    Greyscale

Similarly, current claims 1 and 12 each refer to a “programmable logic device” and states “when executed by the control unit”. Alternatively, claims 1 and 12 each refer to “a computer having a program”, and states “when executed by the control unit” referring to execution of the computer. Thus, the interpretation of the current claim language is consistent with the Court’s previous findings.

	The case relied upon on Pg. 9 of Applicant’s Remarks, Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014), analyzed claim language that is very different from current claims 1 and 12. The claim language below was deemed sufficient to require the combination of hardware and software capable of practicing the claim limitations:





    PNG
    media_image2.png
    342
    761
    media_image2.png
    Greyscale









The conclusion of the Court based on the claim construction for claim 48 was as follows:

    PNG
    media_image3.png
    298
    753
    media_image3.png
    Greyscale







	
Thus, the Examiner respectfully maintains that the claimed devices are not required to perform the functions preceded by the amendment “a programmable logic device and/or a computer having a program, when executed by the control unit”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717